Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 10/27/2020, 01/15/2021, and 02/26/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 05/08/2020 have been considered and approved by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 20 is objected to because of the following informalities:  
The phrase, “and integrating with the substrate with the first semiconductor device” is grammatically incorrect because the word “with” appears twice. Removal of one of the occurrence of the word is suggested. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[AltContent: rect]Regarding claim 1, the limitations  
(i) “a first surface and a second surface of the first substrate” is unclear with regard to whether the first surface is to be a first surface of the first substrate as well.
(ii) “surfaces of the at least one cavity in the first substrate” is unclear with regard to the relationship between the recited surfaces and the earlier-recited first surface and the second surface. The limitation is also unclear with regard to whether all surfaces of the at least one cavity are intended, or only a plurality of surfaces.
(iii) “further disposed on a surface of at least one via formed through the first substrate” is unclear with regard to the relationship of the recited surface to any the earlier-recited surfaces.
(iv) “disposing a second flowable material over a surface of the first flowable material” is unclear with regard to the relationship of the recited surface to surfaces recited earlier in the claim.

References Cited
The reference(s) of interest is cited:
Pagalla et al. (US 7,955,942 B2) discloses relating to a method of forming an integrated semiconductor device, comprising (see Figs. 3d-3e, i.e.,) positioning a first semiconductor die and a second semiconductor die (122) in a cavity on a substrate; and  disposing a flowable material (see encapsulant 146) over a first surface of the substrate and over the first and second semiconductor dies (122). Pagalla et al. fails to further disclose and/or suggest comprising the limitations as set forth in the claimed invention, for example in claim 11.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 20 would be allowable if rewritten or amended to overcome the objection(s) as indicated above in ¶0005, set forth in this Office action.

Claims 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: see ¶0008 above.


Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JASMINE J CLARK/Primary Examiner, Art Unit 2816